 In the Matter of HOME LAUNDRY, DRY CLEANING & DYEING Co., INC.,T/AHOME LAUNDRY, EMPIAY-ERandUNITED CLEANERS ANDLAUNDRY WORKERS UNION, LOCAL 66, PETITIONER .CaseNo. 5-R,0926.-DecidedJune 13, 1947Mr. JosephC.McGarraghy,ofWashington,D. C., for theEmployer.Mr. AlbertBlack.ofWashington,D. C., forthe Petitioner.Mr. Boy 0. Goldin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldatWashington, D. C., on April 10 and 17, 1947, before Joseph Lepie,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :Fi_xl)tNGS OF FACTI.T11 E BUSINESS OF TIIFEMPLOYERHome Laundry, Dry Cleaning R Dyeing Co., Inc., T/A HomeLaundry, a District of Columbia corporation, is engagedin the generallaundry and dry cleaning business in the District of Columbia.Dur-ing the year 1946, the Employer purchased supplies and rawmaterialsvalued at approximately $42,000, of which 42 percent representedshipmentsfrom sourcesoutside the District.During thesame period,the Employer rendered services valued at approximately $350,000, ofwhich 28 percent represented services to customers residing at pointsoutside the District.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.74 N. L R B, No. 24100 HOME LAUNDRY, DRY CLEANING & DYEING CO., INC.101I7. ITIE ORG.\NIZATION INVOLVEDThe Petitioneris an unaffiliatedlabor organization, claiming torepresent employees of the Employer.,Ill.THE QUESTION CONCERNINGRI?PRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRI kTE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Employer, excludingpower plant employees, office clerical workers, plant clerical employees,driver salesmen, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Home Laundry, Dry Cleaning &Dyeing Co.. Inc.. T/A Home Laundry, Washington, D. C., an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Sections 203.5 .5 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whoWere employed during the pay-roll period immediately preceding theiAt the hearing,the Employer contended that the Petitioi e, is not it labor organizationwithin the meaning of the ActWe find no merit in this contentionAlthough the Peti-tioner is newly formed, the record discloses that it was organized for the purpose of bar-gaining collectively for workers in the laundry and dry cleaning mdustiy in the Districtof Columbia,that it has held membership meetings at which the membership ratified aConstitution and bylaws in part and elected officers and that it has obtained authorizationcards from the Employei's employeesIn view of the foregoing,we find that the Petitioneris it labor organization within the meaning of Section 2 (5) of the ActSeeMatter ofRipleyManufacturing Company,72 N L R.B. 559,Matter of Gielow,Inc,60 N L It B.1477,andMattelof AirReduction Sales Company,58 N L It B 522 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporar-ily laid off, and including employees in the armed forces of the United'States who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedCleaners and Laundry Workers Union, Local 66, for the purposes ofcollective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.